Citation Nr: 1716181	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for osteomalacia, status post left knee medial meniscal tear with arthroscopy and partial medial meniscectomy.

4.  Entitlement to an evaluation in excess of 10 percent for osteomalacia, status post right knee medial meniscectomy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Specifically, the May 2010 rating decision, in part, denied service connection for bilateral hip and leg disorders and also denied a TDIU.  The October 2011 rating decision, in part, continued separate 10 percent disability ratings for the Veteran's bilateral knee disabilities.

This case was previously before the Board in November 2014 at which time it was remanded for additional development.  As was noted in the November 2014 Board remand, although a substantive appeal was not filed by the Veteran with respect to the knee claims, these were certified for appeal and are deemed to be in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the bilateral hip and leg issues on appeal, the Veteran contends that such are secondary to his service-connected bilateral knee and/or lumbar spine disabilities.  He has also contended that such were incurred during an in-service motor vehicle accident which resulted in documented injuries to both knees.  A review of the record shows a diagnosis of left hip arthralgia in a September 2009 VA examination report and diagnoses of osteoarthritis and degenerative arthritis of the bilateral hips in an October 2015 VA examination report.  

With regard to the bilateral leg issue, while a February 2011 VA Problem list shows a diagnosis of "pain in joint involving lower leg" the Veteran has not been provided a VA examination of the leg other than for his knees and hips.  As there is an indication that there may be a current bilateral leg disorder other than the Veteran's knee/hip disorders which may be associated with his service-connected disabilities, a VA examination as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the bilateral hip issue, the Veteran was afforded a VA examination in September 2009.  The examiner diagnosed left hip arthralgia, uncertain etiology and found examination of the right hip to be normal.  The examiner opined that the Veteran's left hip disorder was not the direct or proximate result of his service-connected bilateral knee disability, nor was his left hip disorder aggravated by his bilateral knee disability.  The examiner wrote that the etiology of the Veteran's left hip/leg pain was unknown and that he was unable to provide an etiology opinion without resorting to speculation.  

Unfortunately, the September 2009 VA examiner failed to provide a supporting rationale for his opinion.  As such, the Veteran was afforded a second VA examination in October 2015.  As above, the October 2015 VA examiner diagnosed osteoarthritis and degenerative arthritis of the bilateral hips.  

With regard to direct service connection, the October 2015 VA examiner opined that the Veteran's bilateral hip disorders (and leg disorders) were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner noted review of the record which was negative for any finding of a lower leg injury, problem, or treatment in the military.  There was also no complaint at discharge history and physical.  The first finding of any lower leg problem is dated in 2007, over 35 years after discharge from military service.

With regard to secondary service connection, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hip disorder was proximately due to or the result of the Veteran's service connected conditions.  As rationale for this opinion, the examiner wrote that he had reviewed the record.  The examiner also wrote that there was no peer-reviewed medical literature found after extensive search that shows that hip or thigh disorders are caused by, due to, secondarily due to or proximately due to, lumbar strain, lumbar scoliosis, or lumbosacral degenerative disease [whether spondylosis or degeneration of lumbosacral intervertebral disc].  The examiner also wrote that there was no peer-reviewed medical literature found after extensive search that shows that hip or thigh disorders are caused by, due to, secondarily due to or proximately due to, knee osteomalacia, chondromalacia patella, or any other knee disorder.  The examiner also wrote that peer-reviewed medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity due to back or knee pathology will result in injury to the opposite lower extremity.  

With regard to aggravation, the examiner opined that it was significantly less likely than not that the hip or thigh disorders were aggravated beyond natural progression by lumbar strain, lumbar scoliosis, or lumbosacral degenerative disease [whether spondylosis or degeneration of lumbosacral intervertebral disc] and/or bilateral knee osteomalacia status post meniscectomies.

Unfortunately, the October 2015 VA examiner also failed to provide a supporting rationale for his opinion, specifically with regard to the opinion concerning aggravation.  This is especially concerning in light of the Board's previous grant of service connection for a lumbar spine disability in November 2014 on a secondary/aggravation basis.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). On remand, an addendum opinion should be obtained.

With regard to the bilateral knee issues, the Board notes that these disabilities were last examined in October 2015.  Significantly, these examinations show range of motion findings but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  Since this examination, a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the October 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

With regard to the TDIU issue, the Board notes that the Veteran does not presently meet the schedular criteria for an award of TDIU benefits.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, depending on the outcome of the remanded issues above, this could change.  As such, the claim of entitlement to TDIU benefits is inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Finally, the most recent VA treatment records in the claims file are dated in September 2015.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since September 2015.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since September 2015.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2. After completing the above and any other appropriate development, schedule the Veteran for a VA examination to determine whether the Veteran has any bilateral leg disorder(s), other than disorders of the knees/hips and, if so, whether such disorder(s) is/are related to the Veteran's military service or his service-connected lumbar spine and/or bilateral knee disabilities.  Access to the electronic claims file should be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral leg disorders found, other than disorders of the knees/hips, to include any arthritic or neurological conditions thereof as well as the February 2011 VA Problem list showing a diagnosis of "pain in joint involving lower leg."

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the same injury which resulted in the Veteran's bilateral knee disabilities. 

The examiner should discuss the Veteran's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate. 

Next, the examiner should opine whether each bilateral leg disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected lumbar spine and/or bilateral knee disabilities, to include any resultant abnormal gait or weightbearing due to such disabilities. 

Finally, the examiner should also state whether the Veteran's service-connected lumbar spine and/or bilateral knee disabilities have aggravated (i.e., permanently worsened beyond the normal progression of that disease) any bilateral leg disorder, again to include any resultant abnormal gait or weightbearing due to such disability, as noted above.

A complete rationale for the opinions expressed should be provided.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

3. After completing the above and any other appropriate development, request an addendum to the October 2015 VA hip examination.  Access to the electronic claims file should be made available to the examiner.  If the October 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that his bilateral hip disorder is aggravated by the Veteran's lumbar spine and/or bilateral knee disabilities. 

A complete rationale for the opinions expressed should be provided.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

4. After completing the above and any other appropriate development, schedule the Veteran for a new examination for his bilateral knees to determine the current severity of his bilateral knee disorders.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of either knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of either knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in either knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

A complete rationale for the opinions expressed should be provided.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

5. After completion of the above, to the extent possible, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the electronic claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

